Filed 6/23/22 P. v. Sanchez CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                    B316100

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA494189)
         v.

FERNANDO SANCHEZ,

         Defendant and Appellant.



         THE COURT:

      Fernando Sanchez (defendant) appeals following his
conviction for possession of a firearm by a felon (Pen. Code, §
29800, subd. (a)(1)).1 Before he pleaded nolo contendere,

1     All further statutory references are to the Penal Code
unless otherwise indicated.
defendant moved to suppress evidence of the firearm. The trial
court denied the motion.
       After review of the record, defendant’s court-appointed
counsel filed an opening brief asking this court to review the
record independently pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende). We have reviewed the record and see no
arguable error that would result in a determination more
favorable to defendant. We therefore affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
I.     Facts
       A.    The encounter and arrest
       On the evening of March 18, 2021, defendant, his
girlfriend, and her baby were standing next to defendant’s car on
the street. Los Angeles Police Department (LAPD) Officer Kenny
Pintado was driving a patrol car; also in the car were his partner,
LAPD Officer Arnold Nerio, and Probation Officer Kenneth
Huang. The police officers recognized defendant from prior
interactions.
       Officer Pintado pulled the patrol car to within a few feet of
defendant, and both police officers engaged him in conversation
while they remained seated in the patrol car. As the
conversation progressed, defendant “got nervous,” “started
stuttering” “slightly,” and then started “looking side to side”
while “backing away from [the police] vehicle.” When Officer
Pintado asked defendant to “lift up [his] shirt,” defendant
refused, announced he did not have a weapon on him, backed
away further and then grabbed his waistband. Officer Pintado
then asked if defendant was going to make the officers get out of
the car; defendant responded, “Yes,” and took off running down
the street.




                                 2
       While fleeing, defendant tripped, fell to the ground, and got
back up to run; when defendant fell, the officers heard a loud
metallic clanking sound. Officer Nerio saw an object in
defendant’s hand just before he tripped and fell.
       Both police officers then got out of the car and gave chase.
Defendant was apprehended about one block away.
       A firearm was found in the vicinity of where defendant had
fallen.
       B.    Defendant’s motion to suppress
       Defendant moved to suppress evidence of the firearm,
arguing the police’s recovery of the weapon was the fruit of an
unreasonable search.
       At the hearing on defendant’s motion, both officers testified
to the facts set forth above. Defendant’s girlfriend also testified,
stating that what defendant dropped was a cell phone, not a gun.
       The trial court denied defendant’s motion, reasoning that
defendant was not detained because he was free to walk away
and because he never submitted to any show of lawful authority
by police; instead, he flouted any such show by fleeing.
       C.    Plea and sentence
       Following denial of his motion, defendant pled no contest to
the firearm possession count. The court sentenced defendant to
the upper term of three years in state prison, but suspended
execution of the sentence and placed him on probation for two
years. He was ordered to serve 166 days in county jail and was
given credit for time served.
       D.    Appeal
       Defendant filed a timely notice of appeal.
                            DISCUSSION
       We appointed appellate counsel for defendant. His




                                 3
appointed counsel filed a brief pursuant to Wende, supra, 25
Cal.3d 436, raising no issues. We gave notice to defendant that
his counsel had failed to find any arguable issues and that
defendant had 30 days within which to file a supplemental brief
or letter. Defendant filed nothing. We have reviewed the entire
record and, finding no arguable issues, affirm the judgment.
       The sole possible issue on appeal is that the trial court
erred in denying defendant’s suppression motion. We
independently review such denials, but review any factual
findings in support of such denials for substantial evidence.
(People v. Simon (2016) 1 Cal.5th 98, 120; Robey v. Superior
Court (2013) 56 Cal.4th 1218, 1223; People v. Silveria and Travis
(2020) 10 Cal.5th 195, 232 [appellate court must defer to trial
court’s implied factual findings on a motion to suppress if they
are supported by substantial evidence].)
       The Fourth Amendment and California’s counterpart
protect the public from unreasonable searches and seizures.
(U.S. Const., 4th Amend.; Cal. Const., art. I, § 13.) If there is no
“search” or “seizure,” the Fourth Amendment’s protections simply
do not apply. The question here is whether defendant was
“seized” at the time he dropped the firearm; if he was not, the
firearm could not possibly be the fruit of an unlawful seizure.
       So was defendant seized when he dropped the gun? The
U.S. Supreme Court said “no” more than 30 years ago in
California v. Hodari D. (1991) 499 U.S. 621 (Hodari D.). In
Hodari D., the court refined the definition of “seizure” to require
proof that (1) a reasonable person in the defendant’s situation
would not feel free to leave or terminate the encounter with
police, and (2) the defendant (a) was touched by police, or (b)
submitted to a show of lawful authority by the police. (Id. at pp.




                                 4
624, 629; accord, Brendlin v. California (2007) 551 U.S. 249, 254.)
Under Hodari D., a suspect who discards items while ignoring
police commands is not “seized” (if he has not been touched).
(Hodari D., at pp. 623-629 & fn. 2.) These are precisely the facts
here: Defendant ignored police requests to lift his shirt and stay
where he was; at the time he dropped the gun, he was ignoring
the show of lawful authority by the LAPD officers, not submitting
to it. Because defendant was never “touched” by the officers, he
was never “seized,” and the gun was not the fruit of an unlawful
seizure.
       Although substantial evidence supports the officers’
testimony that defendant dropped a gun while fleeing,
defendant’s motion was properly denied even if we credit the
girlfriend’s testimony that defendant never had a gun at all. If
that were true, then defendant had no expectation of privacy in
the weapon and thus has no standing to complain if the cops
picked it up. (See Rakas v. Illinois (1978) 439 U.S. 128, 134
[Fourth Amendment rights are personal rights, and a person
aggrieved by damaging evidence obtained in a seizure of another
person’s property has suffered no violation of his or her Fourth
Amendment rights].)
                          DISPOSITION
       The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



——————————————————————————————
LUI, P.J., CHAVEZ, J., HOFFSTADT, J.




                                 5